BENJAMIN T. BURTON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Burton v. CommissionerDocket No. 61055.United States Board of Tax Appeals28 B.T.A. 1242; 1933 BTA LEXIS 1029; August 23, 1933, Promulgated *1029  A loss sustained by an individual upon the sale through a broker of stock previously purchased for profit is no less deductible because in a separate transaction his wife buys similar shares through the same broker and finances the purchase on her own account, giving her own note and pledging the shares, the certificates being issued in her name.  Courtland Kelsey, Esq., for the petitioner.  Bernard D. Daniels, Esq., for the respondent.  STERNHAGEN *1243  OPINION.  STERNHAGEN: The respondent determined a deficiency of $8,739.17 in the petitioner's income tax for 1929.  The only item which the petitioner contests is the disallowance of a deduction taken by him on his return for a loss resulting from the alleged sale of 1,000 shares of Continental Shares, Inc.On September 30, 1929, the petitioner bought 1,000 shares of Continental Shares, Inc., at $68.50 a share, a cost of $68,500.  The purchase was made through Otis & Co., by whom petitioner was employed.  He financed the purchase by borrowing from two banks and pledging the shares as security upon his notes.  On December 11, 1929, he sold the shares through Otis & Co. at 42 for $42,000, took*1030  up his notes and cleared his accounts at the banks, receiving from them $15,000.  At the time of petitioner's sale, his wife made a purchase of 1,000 shares of Continental Shares, Inc., through Otis & Co. at 42.  The petitioner gave his wife $15,000 by making a payment of this amount to Otis & Co. for her account on the purchase.  She financed the purchase by borrowing at the same two banks, giving her own notes, and pledging the shares.  New certificates were issued to her.  The above facts are all beyond dispute, and in our opinion establish clearly a purchase and sale by the petitioner in 1929 with the resulting loss, and that since the loss was incurred in a transaction entered into for profit, it is statutory deduction.  It can not be denied merely because it was actuated by a motive of making the loss a real one and hence deductible.  Nor can it be said that the sale was any loss genuine because the wife contemporaneously purchased the same amount of similar shares.  While such transactions involving members of the same family are always to be carefully scrutinized and clear evidence demanded to establish them fully, their recognition may not be denied when by proper evidence*1031  they are shown to be actual.  From the evidence here, there is no reason to doubt the legitimacy of the loss.  The respondent's determination is in this respect reversed.  Judgment will be entered under Rule 50.